U.S. Jolley, plaintiff in the court below, obtained judgment against J.W. Sparks in the Albertville division of the Marshall circuit court, on January 11, 1922, from which judgment Sparks, the defendant, appealed to this court. Pending the appeal here, it was made known to the court that appellee, U.S. Jolley, had died, and motion was made on June 21, 1923, to revive in the name of W. A. Jolley and J. A. Jolley as executors of the estate of U.S. Jolley, deceased. The motion is granted, and the cause revived as prayed. The appeal here is upon certificate only, and upon motion of appellee submitted here on February 5, 1924, to affirm on certificate. The motion is granted, and the judgment appealed from is affirmed. Affirmed.